Citation Nr: 9927703	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypothyroidism as a 
result of radiation therapy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and from June 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim of entitlement to 
service connection for hypothyroidism as a result of 
radiation therapy.


FINDING OF FACT
The veteran's current hypothyroidism has been medically 
linked to radiation therapy she received in service.  


CONCLUSION OF LAW

The veteran's hypothyroidism was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she currently has hypothyroidism as 
a result of radiation therapy she received in service.  
According to the veteran, she suffered an ear infection in 
1945 which was treated with radiation therapy for 
approximately two weeks.  Although she concedes that she was 
not diagnosed with a thyroid condition in service, she claims 
to have exhibited symptoms of hypothyroidism within a few 
weeks after these treatments.  Therefore, she contends that 
service connection for hypothyroidism is warranted.
Service connection for a disease claimed to be attributable 
to radiation exposure during service can be accomplished in 
several different ways.  See Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997).  First, various types of cancer may be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R.§ 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  The regulation states that, if the 
veteran has one of the radiogenic diseases, the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Id. 

The veteran is not entitled to service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) because 
hypothyroidism is not one of the listed diseases entitled to 
presumptive service connection.  In addition, the veteran's 
hypothyroidism does not meet the requirements of a radiogenic 
disease under 38 C.F.R. § 3.311.  Thus, service connection 
for the veteran's hypothyroidism cannot be established on a 
presumptive basis.  

Nonetheless, the presumption of service connection for 
certain diseases claimed to be due to radiation exposure does 
not preclude a veteran from establishing service connection 
with proof of direct causation to service.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a veteran is 
not found to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be granted on a direct basis).  

In order to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease 
resulting in a current disability was incurred in or 
aggravated coincident with service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, if a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R.      
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, the veteran testified before a hearing officer 
at the RO in July 1998, as well as before the undersigned 
member of the Board in October 1998.  During her hearings, 
the veteran explained that she received radiation therapy for 
a bilateral ear infection in the summer or fall of 1945, and 
that she developed hypothyroidism shortly thereafter as a 
result of these treatments.  She stated that when 
conventional treatment did not resolve her external ear 
infection, radiation therapy was administered by using a 
conventional X-ray machine with a huge cone pointed into each 
ear.  She said that she was familiar with the X-ray process 
due to her military training as a dental technician.  

The veteran further explained in her testimony that these 
treatments were not documented because they were performed by 
friends during their lunch hour.  She related that she had 
difficulty sleeping and gained approximately 15 to 20 pounds 
within two weeks of these treatments because, as she 
understood, she had developed a thyroid condition.  She also 
recalled that she developed a rash-type redness down both 
sides of her neck.  She indicated that she was first 
diagnosed with hypothyroidism by a family doctor in 1957, 
several years after her second period of service, but that he 
was currently deceased.  She also stated that she had been on 
thyroid medication since 1957.  

The veteran's service medical records include a May 1951 
reenlistment examination report which notes that she did had 
an external ear infection.  This report, however, does not 
indicate when this condition occurred or whether it was 
treated with radiation therapy.  Service medical records also 
make no reference to any thyroid condition.  In fact, 
hypothyroidism was first diagnosed in VA outpatient treatment 
reports in February 1995 without any discussion as to the 
etiology of this condition.  

A July 1996 VA examination report, however, does contain a 
medical opinion linking the veteran's hypothyroidism and 
radiation therapy in service.  The examiner noted the 
veteran's history of having undergone radiation therapy for 
an ear condition which did not respond to conservative 
measures.  The veteran recalled that she probably had 
approximately six treatments during a two-week period, which 
were administered to each ear using a cone-shaped device.  
She related that she subsequently developed swelling and a 
burning-like reddening of the ears and neck.  She also 
related that she had other symptoms consistent with 
hypothyroidism, including significant weight gain by the fall 
of 1945.  She indicated that she was diagnosed with 
hypothyroidism shortly thereafter, and was placed on thyroid 
replacement therapy which she currently takes.  The veteran's 
most recent thyroid replacement was done in August 1995.  

Based on examination findings, as well as the veteran's 
history, the examiner rendered a diagnosis of hypothyroidism 
secondary to radiation therapy.  The examiner commented that 
the diagnosis was based on the veteran's history of receiving 
radiation therapy in 1945, which resulted in radiation burns 
and hypothyroidism within several months of this treatment.  
In the examiner's opinion, this seemed to be a very clear 
case of radiation induced hypothyroidism.  Such evidence is 
sufficient to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

The Board subsequently requested an opinion through the VA's 
Veterans Health Administration as to whether, assuming the 
veteran currently had hypothyroidism, it was at least as 
likely as not that the disorder may be linked to service, 
particularly the radiation therapy she described for otitis 
externa in 1945.  In a July 1999 report, William Marshall, 
M.D., an endocrinologist, stated that he had reviewed the 
entire claims file, including the service medical records.  
He explained, in part, that the diagnosis of hypothyroidism 
in the 1950's and 1960's were extremely difficult based on 
the available testing, but it was entirely possible that the 
veteran had such a diagnosis at that time.  Based on his 
review, Dr. Marshall concluded essentially that it was at 
least likely that the disorder was related to service.  

After reviewing the record, the Board finds that the evidence 
supports the veteran's claim for service connection for 
hypothyroidism.  As a whole, this evidence shows continuity 
of symptomatology for the veteran's hypothyroidism from her 
period of active duty service to the present.  Although 
clinical evidence does not show treatment for hypothyroidism 
until many years after service, the veteran testified that 
she suffered from hypothyroidism on a continuous basis from 
1945 to the present.  Although the veteran is not competent 
to render an opinion as to the cause or diagnosis of 
hypothyroidism, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992), she is competent to testify as to the 
observable aspects and symptomatology she experienced, 
especially as to radiation therapy she received in service in 
view of her former training as a dental technician.  The 
Board finds the veteran's testimony to be credible.  

Lay evidence of continuity of symptomatology still requires 
medical nexus evidence.  Such medical evidence has been 
provided in this case on both the July 1996 VA examination 
and in the recent expert opinion by Dr. Marshall based on a 
review of the entire claims file.  There is no contrary 
medical opinion of record. Under these circumstances, service 
connection for hypothyroidism is warranted.


ORDER

Service connection for hypothyroidism is granted. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

